      Case: 1:21-cr-00275 Document #: 8 Filed: 07/20/21 Page 1 of 2 PageID #:15




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


UNITED STATES OF AMERICA                            )
                                                    )   21 CR 275
     v.                                             )
                                                    )   Magistrate Judge Finnegan
DEVONTAY ANDERSON                                   )


             MOTION TO DISMISS COMPLAINT WITHOUT PREJUDICE


               Now comes the UNITED STATES OF AMERICA by JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, pursuant to Federal Rule of Criminal

Procedure 48(a), moves this Court to dismiss the complaint in the captioned case without

prejudice.

               On April 29, 2021, the Defendant was charged in a criminal complaint with

Unlawful Flight to Avoid Prosecution in violation of Title 18, United States Code, Section 1073.

On July 19, 2021, the Federal Bureau of Investigation located and arrested the Defendant in

Chicago, Illinois. Since the Defendant is in custody, the United States moves this honorable Court

to dismiss the complaint without prejudice.

                                                    Respectfully submitted,

                                                    JOHN R. LAUSCH, JR.
                                                    United States Attorney

                                                 By: /s/ M. David Habich
Date: July 20, 2021                              M. DAVID HABICH
                                                 Special Assistant United States Attorney
                                                 312-829-3095



                                                1
      Case: 1:21-cr-00275 Document #: 8 Filed: 07/20/21 Page 2 of 2 PageID #:16




                                CERTIFICATE OF SERVICE

       The undersigned Special Assistant United States Attorney hereby certifies that the
following document:

               MOTION TO DISMISS COMPLAINT WITHOUT PREJUDICE

was served on July 20, 2021, in accordance with Fed.R.Crim.P.49, Fed.R.Civ.P.P.5, LR5.5, and
the General Order on Electronic Case Filing (ECF) pursuant to the District Court’s system as to
ECF filers.



                                           By:     /s/ M. David Habich
                                                   M. DAVID HABICH
                                                   Special Assistant United States Attorney
                                                   2111 West Roosevelt Road
                                                   Chicago, Illinois 60608
                                                   312-829-3095




                                              2
